NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0026n.06
                           Filed: January 14, 2009

                                         Case No. 07-2477

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 NORMAN CHOATE,                                        )
                                                       )
         Plaintiff-Appellant,                          )       ON APPEAL FROM THE
                                                       )       EASTERN DISTRICT OF
                 v.                                    )       MICHIGAN
                                                       )
 NATIONAL RAILROAD PASSENGER                           )
 CORP., et al.,                                        )
                                                       )
       Defendant-Appellee.                             )
 _______________________________________

BEFORE: SUHRHEINRICH, BATCHELDER, and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Norman Choate appeals the district court’s

grant of summary judgment to the National Railroad Passenger Corporation (AMTRAK) on a claim

for relief under the Age Discrimination in Employment Act and an attempted rescission of a General

Release that Choate had entered into with AMTRAK to settle myriad other claims. Choate attempts

to appeal as well the district court’s earlier order, made final by the court’s summary judgment order,

dismissing Choate’s claim against the United Transportation Union Local 138.

       We have carefully reviewed the parties’ briefs and the record supplied to us by the parties,

including the two prior lawsuits Choate filed against AMTRAK, and we find no basis upon which

to disagree with the district court’s final judgment challenged in this appeal. We note as well that

Choate’s sparse and cursory argument with regard to the dismissal of his claim against the United

Transportation Union is wholly without merit. The district court’s extending the court-ordered
deadline for adding the Union as a party to the First Amended Complaint does not and cannot affect

the underlying statute of limitations for bringing an action against the Union.

       As the district court’s opinions correctly set out the law governing the issues raised, and as

Choate offers no basis for reaching a different conclusion, issuance of a full written opinion by this

court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s

opinion, we AFFIRM the judgment in all respects.




                                                  2